Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Claims 1-20 are pending.

This action is response to the application filed on March 19, 2020.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: A person shall be entitled to a patent unless —



Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Richardson al et (U.S. Pub. No. 2020/0099597).

Richardson al et (U.S. Pub. No. 2020/0099597) teaches dividing, by a service, one or more time series for a network key performance (KPI) into a plurality of time series chunks (fig. 1, [0024] time-series event data," wherein time-series data comprises a sequence of data points (e.g., performance measurements from a node) that are associated with successive points in time and are typically spaced at uniform time intervals [0025] performance optimizing device 102 may divide the captured network performance data into slices of a fixed interval);
clustering, by the service, the plurality of time series chunks into a plurality of clusters (fig. 2, [0006] network performance data is encoded by employing at least one data, captured network performance data is reduced using a network model, dimensional clusters of the encoded captured network performance data are generated); 
identifying, by the service, a sketch that represents a particular one of the clusters ([0007] captured network performance data, clusters groups one or more hosts of the plurality of network hosts based on the captured network performance metrics): 
associating, by the service, a label with the identified sketch ([0041] new captured network performance data is aggregated, density-based clustering technique 
applying, by the service, the label to a new KPI time series by matching the sketch to the new KPI time series ([0041] new captured network performance data is aggregated, density-based clustering enables the performance optimizing device 102 to efficiently generate cluster labels).

With respect to claims 2 and 11, Richardson teaches label is indicative of an action to be taken automatically in the network ([0041] device 102 to efficiently generate cluster labels).
 
With respect to claims 3 and 12, Richardson teaches forecasting, by the service, the new KPI time series using a machine learning model ([0027] at step 206, the performance optimizing device 102 encodes the aggregated captured network 
performance data (metadata)).

With respect to claims 4 and 13, Richardson teaches forecasting, by the service, the new KPI time series using a machine learning model ([0027] at step 206, the performance optimizing device 102 encodes the aggregated captured network 
performance data (metadata)).

With respect to claims 5, 14 and 20, Richardson teaches presenting the sketch to a user interface; and receiving the label via the user interface ([0024] time-series event data," wherein time-series data comprises a sequence of data points).

With respect to claims 6 and 15, Richardson teaches computing the sketch as an aggregate of the time series chunks in the particular cluster ([0041] device 102 to efficiently generate cluster labels).

With respect to claims 7 and 16, Richardson teaches selecting one of the time series chunks in the particular cluster as the sketch, based on a distance metric or randomly ([0041] device 102 to efficiently generate cluster labels).

With respect to claims 8 and 17, Richardson teaches applying one or more time windows to the one or more time series at different points in time along the one or more time series (fig. 2, [0024] time-series event data," wherein time-series data comprises a sequence of data points).

 Allowable Subject Matter

Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163